In an action to recover damages for legal malpractice, etc., the defendants Ronald James D’Angelo and Ronald James D’Angelo & Associates appeal from so much of an order of the Supreme Court, Kings County (Ambrosio, J.), dated April 7, 2003, as granted the cross motion of the plaintiffs for an extension of time to serve the summons and complaint on them pursuant CFLR 306-b.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in granting the plaintiffs’ cross motion for an extension of time to serve the summons and complaint on the appellants in the interest of justice pursuant to CFLR 306-b (see Leader v Maroney, Ponzini & Spencer, 97 NY2d 95 [2001]; Earle v Valente, 302 AD2d 353 [2003]; Seon Uk Lee v Corso, 300 AD2d 385 [2002]). Some of the factors favoring the grant of an extension were that the statute of limitations had expired (see Leader v Maroney, Ponzini & Spencer, supra; Foote v Ruiz, 289 AD2d 374 [2001]), service which was timely made within the 120-day period was subsequently found to have been defective (see Earle v Valente, supra; Seon Uk Lee v Corso, supra), and there was no prejudice to the appellants who had actual notice of the action (id.). Santucci, J.P., Schmidt, Townes and Mastro, JJ., concur.